Citation Nr: 0629388	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  04-03 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than February 6, 
2001, for the grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from July 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which granted entitlement to service 
connection for PTSD.  The veteran now disagrees with the 
disability rating and the effective date.

As an initial matter, several procedural matters will be 
address.  First, the Board notes that the RO denied 
entitlement to a total disability for compensation purposes 
based on individual unemployability (TDIU) by decision dated 
in May 2003.  The veteran did not file a substantive appeal 
and that decision became final.  

A March 2005 letter signed by a VA psychiatrist and 
psychologist treating the veteran, noted that they 
recommended that he leave that job and opined that he was 
totally and permanently disabled due to his PTSD.  In a May 
2005 statement, he indicated that he was fired from another 
work position.  

If the veteran desires to reopen a claim for TDIU based on 
new and material evidence, he should do so with specificity 
at the RO.  At this point, the claim is not before the Board 
and will not be addressed at this time.

Next, the Board notes that the Veterans Claims Court recently 
determined that the notice required by the Veterans Claims 
Assistance Act of 2000 (VCAA) must apply to all five elements 
of a service-connection claim, including degree of disability 
and assignment of an effective date to any award.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran was given specific notice of his rights and 
responsibilities with respect to the elements of a basic 
service-connection claim but was not provided notice 
regarding the evidence needed to substantiate his claim for 
an increased rating or for the assignment of an effective 
date.  

Finally, the veteran filed an April 2002 notice of 
disagreement to the RO's denial of his claim for nonservice-
connected pension; however, no statement of the case (SOC) 
was issued.  Nonetheless, the veteran is in receipt of 
service-connected benefits for PTSD at a 50 percent 
disability rating, which is considered the higher benefit.  
Therefore, no further adjudication of his pension claim is 
warranted.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In June 2006 correspondence, the veteran requested to appear 
personally before the Board.  At this juncture, the Board 
considers this a request for a Travel Board hearing.  As 
there is no indication in the file that he has withdrawn that 
request or that he specifically requested a Central Office 
hearing or a videoconference hearing, the case will be 
returned to the RO to schedule such a hearing.  If he no 
longer desires a hearing, he should withdraw the request in 
writing.  

In view of the foregoing, the claim is remanded to the RO for 
the following development:

The RO should schedule the veteran for a 
hearing before a Veterans Law Judge at 
the RO, in accordance with applicable 
procedures, and notice should be sent to 
the veteran and to his representative, as 
required.

Thereafter, the case should be returned to the Board in 
accordance with appropriate procedures.  No action is 
required of the veteran or his representative until further 
notice.

The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
LINDA ANNE HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision by the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2005).


